As filed with the U.S. Securities and Exchange Commission on August 13, 2010 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. ( ) Post-Effective Amendment No. 1 (X) (Check appropriate box or boxes) FRANKLIN TEMPLETON FUND ALLOCATOR SERIES (Exact Name of Registrant as Specified in Charter) Registrant's Area Code and Telephone Number (650) 312-2000 ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Address of Principal Executive Offices) (Number, Street, City , State, Zip Code) CRAIG S. TYLE, ONE FRANKLIN PARKWAY, SAN MATEO, CA 94403-1906 (Name and Address of Agent for Service) (Number and Street) (City)(State)(Zip Code) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, C, R and Advisor shares of beneficial interest, with no par value, of Franklin Templeton Corefolio Allocation Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective immediately pursuant to Rule 485(b). I # 1028906 v.1 FRANKLIN TEMPLETON FUND ALLOCATOR SERIES FORM N-14 PARTS A AND B Parts A and B are incorporated by reference to the electronic filing made by the Registrant on May 17, 2010, pursuant to Rule 497 (Accession No. 0001022804-10-000027). PART C OTHER INFORMATION Item 15. Indemnification The Amended and Restated Agreement and Declaration of Trust (the "Declaration") provides that any person who is or was a Trustee, officer, employee or other agent, including the underwriter, of such Trust shall be liable to the Trust and its shareholders only for (1) any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing, or (2) the person's own willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such person (such conduct referred to herein as Disqualifying Conduct) and for nothing else.
